Citation Nr: 1418040	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  09-39 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had active service in the Navy from September 1948 to September 1951, and in the Air Force from September 1951 to September 1955 and from April 1956 to May 1969.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board remanded the instant matter in September 2012 and July 2013.   As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for service connection for the cause of the Veteran's death and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the Virtual VA claims file reveals documents that are duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The Veteran's death certificate indicates that he died in May 2007 with the immediate cause of death listed as metastatic small cell lung cancer, due to, or as a consequence of, chronic obstructive pulmonary disorder (COPD) and emphysema.

2.  The Veteran did not serve in the Republic of Vietnam or in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone and, thus, he is not presumed to have been exposed to herbicides. 

3.  The Veteran served as an Aerospace Ground Equipment Repairman and as a non-commissioned officer-in-charge (NCOIC) in Thailand for one year from May 1966 to May 1967 at Nakhon Phanom Royal Thai Air Force Base (RTAFB); however, herbicides were not used at such base until 1971.

4.   The evidence of record does not establish that the Veteran was directly exposed to herbicides during service.

5.  At the time of his death, the Veteran was not service-connected for any disability.

6.  The cause of the Veteran's death is not shown to be causally or etiologically related to any disease, injury, or incident in service and a malignant tumor did not manifest within one year of his service discharge.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In the context of a claim for dependency and indemnity compensation (DIC), which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 (2007). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2008 letter, sent prior to the April 2009 rating decision, advised the appellant of the evidence and information necessary to substantiate her claim for service connection for the cause of the Veteran's death as well as her and VA's respective responsibilities in obtaining such evidence and information.  Moreover, such letter informed the appellant of the information and evidence required to substantiate a DIC claim based on a previously service-connected condition as well as based on a condition not yet service-connected in compliance with Hupp, supra.  

While the October 2008 letter did not provide the appellant a statement of the conditions, if any, for which the Veteran was service-connected at the time of his death, the Board finds that such content defect does not result in any prejudice to the appellant as the Veteran was not service-connected for any disabilities at the time of his death and a reasonable person could have been expected to understand such based on notice that was provided to her during the course of the appeal.  Specifically, the April 2009 rating decision and October 2009 statement of the case advised her that the Veteran had not been service-connected for any disability at the time of his death.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007); Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008).

The Board further notes that the October 2008 letter did not provide the appellant specific notice as to the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  However, Board finds that such content defect does not result in any prejudice to the appellant as a reasonable person could have been expected to understand such based on notice that was provided to her during the course of the appeal.  Specifically, the February 2014 supplemental statement of the case provided such notice.  Sanders, supra; Vazquez-Flores, supra.  Moreover, the Board finds no prejudice in proceeding with a decision regarding the appellant's claim because, as the Board concludes herein that the preponderance of the evidence is against her claim, any question as to the appropriate effective date to be assigned is rendered moot.  Therefore, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

Consequently, the Board finds that the appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, the appellant has not alleged or demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  Accordingly, no further action is required with respect to the duty to notify.  

Relevant to the duty to assist, the Veteran's service treatment and service personnel records as well as post-service VA and private treatment records have been obtained and considered.   Moreover, the appellant has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that VA has not obtained a medical opinion regarding the appellant's claim for service connection for the cause of the Veteran's death; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that his metastatic small cell lung cancer, COPD, and/or emphysema are otherwise related to service.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In this regard, the appellant has only claimed that the Veteran's metatistic small cell lung cancer is the result of herbicide exposure.  She has not alleged that such, or his COPD or emphysema, is otherwise the result of the Veteran's military service or that he had a continuity of symptomatology related to such diseases since service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA opinion is not necessary to decide the instant claim. 

As indicated previously, the Board remanded the appellant's claim in September 2012 and July 2013 to attempt to verify the Veteran's reported in-service exposure to herbicides, to include directives to contact particular agencies to obtain relevant records.  Responses to inquires made to verify this reported exposure were received in May 2013 from the Defense Personnel Records Information Retirement System (DPRIS) and January 2014 from the Air Force Historical Research Agency.  Therefore, the Board finds that the AOJ has substantially complied with the September 2012 and July 2013 remand directives such that no further action is necessary in this regard.  See D'Aries, supra; Dyment, supra.

Accordingly, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II. Analysis

The appellant contends that the Veteran's death from metastatic lung cancer was the result of his exposure to herbicides during service.  Specifically, she contends that the Veteran was exposed to herbicides during a combat mission into Vietnam in which he set detonators and spent three days walking back to Thailand.  She also generally contends that he was exposed to herbicides in Thailand.  Finally, she argues that the Veteran's awards of the Vietnam Service medal with two bronze service stars and the Vietnam Campaign medal establish that he served in Vietnam and hence confirm his exposure to herbicides.

The Veteran died in May 2007.  His death certificate identified the immediate cause of death as metastatic small cell lung cancer, due to, or as a consequence of, COPD and emphysema.  At the time of the Veteran's death, he was not service-connected for any disability and no claims for entitlement to service connection were pending.

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A.   § 1310; 38 C.F.R. § 3.312(c)(1).   A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R.           § 3.312(c)(3).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112 ; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as a malignant tumor, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The law provides a presumption of service connection for certain diseases, including respiratory cancers, that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).   In this case, however, the evidence does not show, nor does the appellant allege, that the Veteran had service at the Korea DMZ.  As such, a presumption of herbicide exposure based upon exposure at the Korea DMZ is not warranted.  See 38 C.F.R. §§ 3.307(a)(6)(iii).

The Veteran's service personnel records show that his military occupational specialty (MOS) as an aerospace ground equipment repairman and a NCOIC, and that he served in Thailand for one year from May 1966 to May 1967.  He was noted to have been stationed at Nakhon Phanom Airbase at this time.  A February 1967 Performance Report indicates that the Veteran had gone on temporary duty in order to "scrounge enough parts to keep his section running;" the location of such temporary duty was not detailed.

In a January 2014 Memorandum, the RO made a formal finding as to the lack of information required to verify that the Veteran had met the criteria for presumptive or factual exposure to Agent Orange.  The RO determined that the evidence failed to confirm that the Veteran had been exposed to herbicides in Thailand.  The JSRRC Coordinator, who had drafted this Memorandum, indicated that the Air Force Historical Research Agency had been contacted to verify the Veteran's claimed exposure and that this agency provided a negative response in January 2014.  The text of this response indicated that herbicides were not used at Nakhon Phanom RTAFB prior to 1971 and provided extensive detail about the vegetation control methods employed at the airbase from 1965 to 1967.   Hence, the JSRRC Coordinator found that the claim of herbicide exposure cannot be conceded as the Air Force Historical Research Agency could not corroborate the Veteran's claimed exposure.  The Board also notes the May 2013 DPRIS response, which indicated that the agency was unable to document that the Veteran was exposed to Agent Orange during his tour at Nakhon Phanom RTAFB, that he had duty assignments in proximity to the base perimeter or that he had temporary duty assignment(s) to Vietnam from February 1967 to April 1967.

The Board accords great probative weight to the foregoing evidence from the official service departments demonstrating that the Veteran was not exposed to herbicides coincident with his duties in Thailand and that he did not travel to Vietnam on temporary duty, as such are based on official records, including the service personnel records which were created contemporaneously with his service.

Lay testimony is competent to establish facts that can be observed by the use of a person's five senses.   Layno v. Brown, 6 Vet. App. 465, 469 (1994).   As such, the Veteran was competent to report the events that occurred in service, including the locations and duties of his service.  In addition, the appellant is competent to report what she witnessed about the Veteran's service or what he told her about his service.  However, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, as noted, the Veteran's service personnel records confirm that he was stationed in Thailand where he served as an aerospace ground equipment repairman and a NCOIC.  The appellant provided details about the Veteran's service, including indicating in an October 2009 substantive appeal that the Veteran had actually stepped foot in Vietnam as he had "talked about being dropped in Vietnam and set some kind of detonators" and that it took three days to "get back," presumably to Thailand.  The appellant was asked to provide specific information as to the means of exposure to herbicides in a November 2010 letter.  A May 2012 Report of General Information indicates that the appellant had no further information to provide in support of her appeal.  However, the basis of the appellant's knowledge as to the Veteran's purported travel into Vietnam is not clear as there is no indication that the appellant served with the Veteran nor is there any indication that the appellant knew the Veteran contemporaneously with his service.  Therefore, such statement appears to be based on the Veteran's purported self-reported history regarding in-country Vietnam service and, as such reports have not been confirmed by official sources, the appellant's statement is considered not credible and, therefore, is of no probative value as it is based on the Veteran's unsubstantiated history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (reliance on a Veteran's statements renders a medical opinion not credible if the Board rejects the statements of the Veteran as lacking credibility); see also Coburn v. Nicholson, 19 Vet. App. 427 (2006).

In sum, the Board has considered the Veteran's MOS, service personnel records, and the statements submitted by the appellant in support of her claim and, yet, the evidence of record does not competently and credibly establish that the Veteran was exposed to herbicides coincident with his service at Nakhon Phanom RTAFB or that he traveled into Vietnam on a combat mission.  As such, the evidence of record does not establish that the Veteran was exposed to tactical or commercial herbicides while stationed in Thailand or that he was presumptively exposed while purportedly in Vietnam and, thus, he is not entitled to any presumption that would result from such exposure. 

The Board also notes the appellant's argument that the Veteran's award of the Vietnam Service with two bronze service stars and the Vietnam Campaign medals establishes that he served in Vietnam.  However, a review of the criteria for the award of such medals indicates that they were awarded to individuals who served in support of operations in the Republic of Vietnam but did not require in-country service.  According to Department of Defense (DoD) regulations, a Vietnam Service Medal is presented to any service member who served on temporary duty for more than 30 consecutive days while attached to, or regularly serving for at least one day with an organization participating in, or directly supporting ground (military) operations, or attached directly supporting military operations in the Republic of Vietnam, Thailand, Cambodia, Laos within the defined combat zone during the Vietnam era.  See DoD 1348 C6.6.1.1.5 (revised September 1996).  In addition, bronze stars were authorized for participation in 29 campaigns specified for the Vietnam War.  Similarly, the Vietnam Campaign Medal was awarded by the Republic of Vietnam to members of United States military forces serving six months or more in support of Republic of Vietnam military operations, to include service members serving outside the geographical limits of the Republic of Vietnam but provided direct combat support to the Republic of Vietnam armed forces.  As the Vietnam Service and Vietnam Campaign medals were awarded to service members serving outside of the Republic of Vietnam and establish only that the Veteran was located in the theater of operations, the appellant's argument that such awards establish the Veteran's in-country service is without merit. 

As the Veteran is not entitled to a presumption of herbicide exposure, and no direct in-service herbicide exposure to shown, entitlement to presumptive service connection for the cause of the Veteran's death based on such alleged exposure is not warranted in this case.

Notwithstanding the foregoing, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239   (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

In this case, however, the appellant does not allege, nor does the record reflect, that the Veteran first manifested metastatic small cell lung cancer, COPD, and/or emphysema during service, that such disorders are otherwise related to service on a direct basis, or that a malignant tumor manifested within one year of his service discharge.  In this regard, the Veteran's service treatment records are silent for any complaints, treatment, or diagnoses referable to metastatic small cell lung cancer, COPD, and emphysema.  In this regard, the November 1968 service discharge examination found the Veteran's lungs to be normal. 

In addition, the evidence does not show, nor does the appellant allege, that the Veteran continuously manifested symptoms related to his metastatic small cell lung cancer, COPD, and/or emphysema after service.  In this context, the Board notes that the passage of several years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Furthermore, the clinical evidence of record reflects that the Veteran was first diagnosed with lung cancer in 1997, as referenced in an October 2008 private treatment summary.

In this case, the lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that he manifested a chronic disability in service and that he experienced continuity of symptomatology thereafter, which preponderates against the appellant's claim for service connection for the cause of the Veteran's death.

The Board notes an October 2008 summary from Dr. T. L, which indicated that the Veteran was a Veteran of Vietnam having served two overseas tours and that "there was some concern about exposure to dioxin in Agent Orange" according to his family.   However, as detailed above, the Veteran's actual exposure to herbicides has not been verified and the appellant's statements regarding such alleged exposure have been determined to be not credible.  The Court has held that a medical opinion based on an inaccurate or incomplete factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Kowalski, supra; Coburn, supra.  Moreover, this summary does not provide an etiological opinion as to the Veteran's cause of death.  As such, this October 2008 summary is afforded little, if any, probative weight.

In addition, the evidentiary record does not contain any evidence which establishes an in-service event, injury, or disease to which the Veteran's cause of death may be related.  In this regard, the Board again notes that there is no evidence of record, other than the statements of the Veteran (as reflected in the October 2008 treatment summary) and the appellant which verifies that the Veteran was exposed to herbicides during his period of active military service.  Significantly, there also is no competent, probative evidence or opinion of record which suggests that there exists a nexus between any incident in service and the Veteran's metastatic small cell lung cancer, COPD, and emphysema, which were diagnosed many years thereafter.   Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the appellant nor her representative has presented or identified any such existing evidence or opinion.  Furthermore, as discussed above, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's cause of death as there is no credible evidence that the Veteran was exposed to herbicides during service and no probative indication that his fatal diseases are otherwise related to service.   See DeLaRosa, supra. 

The Board has also considered the appellant's contention that the Veteran's death was caused by his active service.  However, as a lay person, she is not competent to offer an opinion regarding a diagnosis of metastatic small cell lung cancer, COPD, and/or emphysema, or their relation to service.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. As such, the question of etiology in this case may not be addressed competently by lay evidence, and the appellant's own opinion is not probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (finding that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, the most probative evidence of record shows that a disability of service origin did not cause or contribute to the Veteran's death.  The Board has considered the applicability of the benefit of the doubt doctrine.  While the Board is sympathetic to the appellant's contentions, the preponderance of the evidence is against her claim of entitlement to service connection for the cause of the Veteran's death and, as such, that doctrine is not applicable in the instant appeal and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Service connection for the cause of the Vetearn's death is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


